Citation Nr: 9934866	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-31 4/29	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a 70 percent disability rating for service-
connected paranoid schizophrenia from February 1984 to 
November 1993.


REPRESENTATION

Veteran represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to March 
1978.  In July 1995 the veteran was determined by VA to be 
incompetent for VA purposes and his brother was appointed as 
his legal custodian.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In October 1977, the veteran filed a claim for service 
connection for paranoid schizophrenia.  By rating decision in 
March 1978, the RO in Newark, New Jersey granted service 
connection for paranoid schizophrenia, and assigned a 50 
percent evaluation.

In a November 1981 rating decision, the RO in San Juan, 
Puerto Rico granted an increased evaluation of 70 percent.  
In March 1983, the veteran filed a claim for an increased 
rating for his psychiatric disorder.  The veteran was 
scheduled for a VA examination to review the status of his 
disability.  He failed to report for two scheduled 
examinations.  By rating decision of January 1984, the San 
Juan RO suspended VA benefits to the veteran due to his 
failure to report for the VA review examination.

In July 1987, the San Juan RO received a report of 
hospitalization of the veteran at a VA medical center for 
treatment of paranoid schizophrenia.  By letter dated in 
September 1987 and sent to the last known address of the 
veteran, the RO notified the veteran that he was being 
scheduled for a VA examination.  The veteran was scheduled 
for VA examinations in October 1987 and January 1988.  In 
January 1988, it was noted that the veteran failed to report 
to either examination and that his whereabouts were unknown.  
By letter dated in January 1988, the RO notified the veteran 
that because he failed to report for a scheduled examination, 
no further action would be taken unless the RO received 
notification of his willingness to report for such an 
examination.  No response was received from the veteran.

In November 1993, the veteran filed a statement with the 
Montgomery RO which was in essence a claim for an increased 
rating for his service-connected paranoid schizophrenia.  By 
rating decision of June 1994, the RO granted a 100 percent 
disability rating for paranoid schizophrenia from November 
1993, the date of the reopened claim.  The RO determined that 
the evidence for the period from February 1984 to November 
1993 was insufficient for rating purposes due to the 
veteran's failure to report for medical examination.  The 
veteran timely appealed.

In a decision dated in September 1997, the Board found that 
no adequate factual basis existed to permit the Board to 
conclude that resumption of the veteran's compensation 
benefits for paranoid-schizophrenia for the period from 
February 1984 to November 1993 was warranted and denied the 
claim.  The veteran appealed the Board's September 1997 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court").  

In October 1998, the VA's Office of General Counsel and the 
veteran's attorney filed a joint motion requesting that the 
Court vacate the Board's September 1997 decision.  The matter 
was remanded for further development of the evidence and for 
readjudication.  In a December 1998 Order, the Court granted 
the joint motion.  The September 1997 Board decision was 
vacated and the issue was remanded to the Board for 
compliance with directives that were adopted by the Court.  
The joint motion directed that the matter be remanded to the 
Board and, if necessary, to the agency of original 
jurisdiction for readjudication. 

In correspondence from the Board dated on March 31, 1999, the 
veteran's attorney was advised that he could submit 
additional argument and/or evidence in support of the appeal, 
but that such evidence must be forwarded to the Board within 
30 days of the date of the letter.  In May 1999, the Board 
received additional evidence and argument as submitted by the 
veteran's representative.

The case came before the Board in June 1999, at which time it 
was remanded in order to obtain additional evidence, 
specifically evidence identified in the joint motion, and in 
order to allow the RO to readjudicate the claim to include 
consideration of the evidence submitted in May 1999.  In July 
1999, the veteran's attorney prepared a statement indicating 
that all available relevant evidence had been provided for 
the record.  

In a supplemental statement of the case/rating action dated 
in August 1999, the RO denied the assignment of a compensable 
evaluation from February 1984 to November 1993.  Thereafter, 
the veteran's attorney communicated with the RO in August 
1999 indicating that he had no additional evidence or 
argument to submit.


FINDINGS OF FACT

1.  In a November 1981 rating decision, the San Juan, Puerto 
Rico RO granted an increased evaluation of 70 percent for the 
veteran's paranoid schizophrenia, effective from March 1980.

2.  The veteran failed to report for a VA examination 
scheduled for October 1983, in connection with his claim for 
increased benefits.  Adequate reason for the failure of the 
veteran to report was not shown.

3.  In January 1984, the veteran's claim was determined to be 
abandoned and payment of compensation at the 70 percent rate 
was discontinued effective from February 1984.

4.  A new, informal claim for reinstatement of a 70 percent 
evaluation, in the form of a VA hospitalization report dated 
in April 1987, was filed and no action was taken to provide 
an application for a formal claim to the veteran or to 
readjudicate the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to a resumption of a 
70 percent rating for service-connected paranoid 
schizophrenia from February 1984 to April 8, 1987 is denied 
for failure to report for a scheduled VA examination.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.158, 
3.655 (1983); 38 C.F.R. §§ 3.158, 3.330, 3.400, 3.655 (1998).

2.  The veteran's claim for entitlement to a resumption of a 
70 percent rating for service-connected paranoid 
schizophrenia from April 9, 1987 to November 21, 1993 is 
granted.  38 U.S.C.A. §§ 5107(b), 5110 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.158, 3.330, 3.400, 
3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a resumption of a 
70 percent rating from February 1984 to November 1993 for his 
service-connected paranoid schizophrenia.  He asserts that he 
did not receive notice of the VA examinations scheduled in 
1983, 1984, 1987 and 1988.  He also contends that when his 
benefits were resumed in 1993 at an increased rating of 100 
percent, he should have been entitled to receive his former 
70 percent rate from the date of the last payment in 1984 
until November 1993.  Upon review of the record, the Board 
concludes that the veteran's claim is well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a). 

The Board notes that the joint motion identified no 
substantive deficiencies in the Board's September 1997 
decision.  The joint motion simply directed that additional 
evidence be obtained for the record.  That evidence was 
obtained and has been considered in making this decision.  
However, in responding to the joint motion for remand, as 
adopted by the Court, the Board is mindful of the Court's 
cautionary instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991): "A remand is meant to entail a critical 
examination of the justification for the decision. The Court 
expects that the BVA will reexamine the evidence of record, 
seek any other evidence the Board feels is necessary, and 
issue a timely, well-supported decision in this case."

Factual Background

A review of the veteran's service medical records reveals 
that as a result of findings of a Physical Evaluation Board 
in October 1977, which concluded that he had schizophrenia, 
paranoid type, he was placed on the Temporary Disability 
Retired List because he was found to be unfit for continued 
military service. By rating decision in March 1978, the 
Newark, New Jersey RO granted service connection for paranoid 
schizophrenia and assigned a 50 percent evaluation.

In a November 1981 rating decision, the RO in San Juan, 
Puerto Rico granted an increased evaluation, 70 percent, from 
March 1980.  In April 1982, the veteran requested a re-
evaluation of his nervous condition.  The request, which was 
signed by the veteran, also included his address which was 
listed as Warren E. Brown Apts., Bldg. K- 236, St. Thomas, 
United States Virgin Islands (U.S.V.I.) 00801.  On a VA Form, 
21-527, Income--Net Worth and Employment Statement, the 
veteran also provided this address.  In March 1983, the 
veteran filed a claim for an increased rating for paranoid 
schizophrenia.  On that request the veteran listed his 
address as P.O. Box 1614, St. Thomas, U.S.V.I.  By notice 
dated October 6, 1983, the San Juan RO notified the veteran, 
at his last known address of record, P.O. Box 1614, Charlotte 
Amalie, St. Thomas, U.S.V.I., that he was scheduled for a VA 
examination on October 27, 1983 to review the status of his 
disability.

In January 1984, the San Juan RO received a mailing from the 
veteran, apparently returning the form entitled 
"Authorization to Report-Voucher for Mileage Allowance", 
which authorized a travel allotment to the veteran in order 
to attend the October 1983 VA examination.  The veteran 
indicated a return address of Warren E. Brown Apts., Bldg. K- 
236, Charlotte Amalie, St. Thomas, U.S.V.I., on the envelope.  
No explanation for the delay in responding to the 
correspondence, the failure to report for the VA examination, 
or for the change of address was provided by the veteran.

On a RO VA form 3230 dated in January 1984, it was noted that 
the veteran "returned first appointment with letter" and 
that he failed to report for the second appointment.  By 
rating decision of January 1984, the San Juan RO suspended VA 
benefits to the veteran for his failure to report for the VA 
examination.  The suspension was effective February 1984.

In July 1987, the San Juan RO received a report of 
hospitalization of the veteran at a VA medical center in 
Puerto Rico from April to May 1987.  The diagnosis was 
chronic schizophrenia, undifferentiated type in acute 
exacerbation.  It was noted that the veteran had a 10 year 
history of schizophrenia admissions.  It was reported that 
the veteran was being transferred from another medical 
facility in St. Thomas, U.S.V.I., where he had been a patient 
since November 1986.  By letter dated in September 1987 and 
sent to Warren E. Brown Apts., Bldg. K- 236, St. Thomas, 
U.S.V.I. 00801the St. Thomas, U.S.V.I., the address provided 
by the veteran in January 1984, the San Juan RO notified the 
veteran that he was being scheduled for a VA examination and 
that if he failed to report for the examination his claim 
could be disallowed or he could receive a lower monetary 
benefit than might otherwise be payable.  In September 1987, 
the veteran was notified by the RO of the October 1987 
examination.  

On a VA form 3230 dated in January 1988, it was noted that 
the veteran failed to report for two scheduled VA 
examinations, in October 1987 and January 1988.  On the same 
form, it was noted in the remarks section that the veteran's 
payments were suspended since February 1984 for failure to 
report and that his whereabouts were unknown.

By letter dated in January 1988 and sent to the veteran's 
last known address of record, the San Juan RO notified the 
veteran that because he failed to report for a scheduled 
examination, no further action would be taken on his claim 
unless the RO received notification of his willingness to 
report for such an examination.  The veteran did not respond.

In November 1993, the veteran filed a statement with the 
Montgomery, Alabama RO which was in essence a claim for an 
increased rating for his service-connected paranoid 
schizophrenia.  At that time he indicated that he was living 
in Birmingham, Alabama.  In the statement, the veteran 
reported that when he retired from service, he became lost, 
confused and homeless.  He recalled that he retired with a 60 
percent service-connected disability.  He said that he did 
not remember whether his compensation claim was ever granted 
or whether he ever received any money.  He requested the RO 
to provide him with information on how he could receive or 
restore his compensation.

The veteran submitted a private medical record dated in 
November 1993.  The doctor, who was from St. Thomas, 
indicated that he had treated the veteran since 1979, and 
reported that the veteran had been hospitalized nine times 
since 1979 at the St. Thomas Hospital and several other times 
at a VA hospital in San Juan, Puerto Rico for treatment of 
his psychiatric disorder.  The doctor indicated that the 
veteran had always been non-compliant and that for the past 
few years he had been homeless and wandering in the streets.  
A diagnosis of chronic schizophrenia was made.

On VA examination in January 1994, the veteran provided a 
history of being treated for severe schizophrenia since his 
discharge from service.  He reported that he had recently 
been homeless and had no income since 1984.  The diagnosis 
was severe paranoid schizophrenia.

By rating decision of June 1994, the RO in Montgomery, 
Alabama granted a 100 percent disability rating for paranoid 
schizophrenia, from November 1993, the date of the reopened 
claim.  The RO determined that the evidence was insufficient 
to evaluate from February 1984 to November 1993 and a 
noncompensable evaluation was assigned during that time.  In 
October 1994, the veteran filed a Notice of Disagreement with 
the June 1994 rating action.  Specifically, he argued that he 
was entitled to a 70 percent evaluation from February 1984 to 
November 1993 and indicated that the provisions of 38 C.F.R. 
§ 3.655(e) were applicable to the case.

By rating decision in July 1995, the RO in Montgomery, 
Alabama determined that a compensable evaluation for 
schizophrenia was not warranted from February 1984 to 
November 1993.  The veteran filed a substantive appeal as to 
that issue in July 1995.  In July 1995, the RO also 
determined that the veteran was incompetent for VA purposes.

In a decision dated in September 1997, the Board found that 
no adequate factual basis existed to permit the Board to 
conclude that resumption of the veteran's compensation 
benefits for paranoid-schizophrenia for the period from 
February 1984 to November 1993 was warranted and denied the 
claim.  The veteran appealed the Board's September 1997 
decision to the Court.  

In October 1998, the VA's Office of General Counsel and the 
veteran's attorney filed a joint motion requesting that the 
Court vacate the Board's September 1997 decision.  The matter 
was remanded for further development of the evidence and for 
readjudication.  Specifically, the Board was instructed to 
obtain any outstanding VA medical records as well as 
treatment records from St. Thomas Community Hospital and the 
Virgin Islands Corrections Bureau, which were to be provided 
by the veteran.  In a December 1998 Order, the Court granted 
the joint motion.  The September 1997 Board decision was 
vacated and the issue was remanded to the Board for 
compliance with directives that were adopted by the Court.  
The joint motion directed that the matter be remanded to the 
Board and, if necessary, to the agency of original 
jurisdiction for readjudication. 

In May 1999, the Board received additional evidence and 
argument as submitted by the veteran's representative.  
Exhibits marked A through K were submitted; all of these 
exhibits were previously of record.  Also submitted were VA 
medical records reflecting that the veteran was hospitalized 
for treatment of schizophrenia from April to May 1987, this 
evidence included additional records pertaining to that 
hospitalization which were not previously of record.  Also 
received were records from the St. Thomas Hospital dated in 
1993 and from the Bureau of Corrections of the Virgin Islands 
dated from 1981 to 1982, and in 1985, 1992 and 1993.  

In June 1999, the Board remanded this case in order to obtain 
additional evidence and in order to allow the RO to 
readjudicate the claim to include consideration of the 
evidence submitted a statement in May 1999.  In July 1999, 
the veteran's representative prepared a statement which 
indicated that all available relevant evidence had been 
provided for the record.  

In a supplemental statement of the case/rating action dated 
in August 1999, the RO denied the assignment of a compensable 
evaluation from February 1984 to November 1993.  Thereafter, 
the veteran's representative submitted a statement in August 
1999 indicating that he had no additional evidence or 
argument to submit.

Relevant law and regulations

Law and regulations in existence at the time of the RO's 
decision in 1984 to discontinue benefits

38 C.F.R. § 3.655(a) (1983) provided that when a veteran 
without adequate reason fails to report for VA examination, 
including periods of hospital observation requested for 
compensation purposes, the awards to the veteran and any 
dependents will be discontinued, effective the date of the 
last payment.

38 C.F.R. § 3.158(b) (1983) provided that where the veteran 
fails without adequate reason to respond to an order to 
report for VA examination within 1 year from the date of the 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  38 C.F.R. § 
3.158(a) (1983) provided that after the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence should 
commence no earlier than the date of filing the new claim.

In order to resume benefits, following an abandoned claim, 38 
C.F.R. § 3.655(f) (1983) provided that if the claim was 
abandoned, and the veteran subsequently states that he is 
willing to report for examination, benefits may be paid from 
the date of receipt of the new claim if he reports for such 
examination within 1 year from date of notice to report.

In order to resume benefits, in a claim for an increased 
evaluation, 38 C.F.R. § 3.655(e) (1983) provided that, except 
as to abandoned claims, if the examination shows increased 
disability, increased benefits will be authorized from the 
date of examination or the date of receipt of a claim for 
such increase, whichever is earlier, with the former rate in 
effect from the day following date of last payment through 
the day preceding the date of the increase in rate.

Law and regulations in existence at the time of the RO's 
decision in 1988 to discontinue benefits

The regulations discussed above were substantially the same 
in 1988.

38 C.F.R. § 3.158 was initially promulgated on February 24, 
1961, and has remained substantially the same despite 
revisions on December 1, 1962, and November 9, 1987. See 26 
Fed. Reg. 1571 (1961), 27 Fed. Reg. 11,887 (1962), and 52 
Fed. Reg. 43,062 (1987).

In addition, 38 C.F.R. § 3.157(b) (1987) provides that once a 
formal claim for compensation has been allowed, receipt of VA 
hospital records will be accepted as an informal claim for 
increased benefits.

38 C.F.R. § 3.155 (1987) provides that an "informal claim" is 
any communication or action indicating an intent to apply for 
VA benefits, from a claimant and such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

Law and regulations in existence from 1993 until the present

38 C.F.R. § 3.655(b) provides that in a claim for an increase 
in benefits, when a veteran fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(c)(1) 
provides that when a veteran fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pretermination notice advising the veteran that 
payment for the disability or the disabilities for which the 
reexamination was scheduled, will be discontinued.  The 
notice should also include the prospective date of the 
discontinuance, the reason therefor and a statement of the 
veteran's procedural and appellate rights.  The veteran would 
be provided with 60 days to express willingness to attend the 
examination or present evidence that payment should not be 
discontinued.

38 C.F.R. § 3.330, entitled "Resumption of rating when 
veteran subsequently reports for VA examination", provides 
that such ratings will be governed by the provisions of 38 
C.F.R. §§ 3.158 and 3.655, and that the period following the 
termination for which benefits are precluded by the cited 
regulations will be stated in the rating. If the evidence is 
insufficient to evaluate the disability during any period 
following the termination for which payments are not 
otherwise precluded, the rating will contain a notation 
reading "Evidence insufficient to evaluate from _____ to 
_____".

Law and Regulations governing effective dates 

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1998). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1998).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

Analysis

In January 1984, as a result of the veteran's failure to 
report for VA examinations scheduled for October 1983 and 
January 1984, the RO discontinued payments made to the 
veteran for his service connected paranoid schizophrenia 
which had been assigned a 70 percent evaluation effective 
from March 7, 1980.  

The veteran's representative has argued that the veteran was 
notified of the VA examination scheduled for October 1983, 
but that such notification was not provided in a timely 
manner or to the correct address.  He also points out that 
there is no evidence of record of notification to the veteran 
of a VA examination scheduled for January 1984.  As pointed 
out by the veteran's representative, the record does not 
contain evidence of notification to the veteran of a VA 
examination scheduled for 1984, for which he did not report.  
In light of lack of evidence of notification of that 
examination, the Board will not use the failure of the 
veteran to report for the 1984 VA examination as a basis for 
denial of compensation payments from February 1984 to 
November 1993.  

The Board now turns to the matter of the VA examination which 
was scheduled for October 1983.  The veteran's representative 
has argued that notification of that examination was not 
provided in a timely manner or to the correct address.  
Notification of that examination was issued on October 6, 
1983 for an examination scheduled for October 27, 1983.  The 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties. Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  
Accordingly, it is presumed absent evidence to the clear 
evidence to the contrary that the notification of the 
examination was mailed in a sufficient amount of time fore 
the veteran to receive it.  

With respect to the address to which the notification was 
mailed, the veteran's representative pointed out that he had 
two addresses of record, but that notification of the 
examination was mailed to only one of the addresses.  A 
review of the record reflects that the RO mailed the 
notification to the address which had been listed by the 
veteran on his most recent correspondence which was a request 
for an increased disability rating which was dated in March 
1983.  Moreover, the record reflects that the veteran 
apparently returned the notice of the October 1983 VA 
examination to the RO in January 1984, thus indicating that 
he received said notice. 

The veteran's attorney has cited Hyson v. Brown, 5 Vet. App. 
262 (1993) in support of his argument that he did not receive 
the notice of the VA examination scheduled in October 1983 or 
for those scheduled from 1984 to 1987 and that therefore his 
benefits should not have been discontinued.  He stated that 
"the Court [in Hyson] held that 'however under the peculiar 
fact of this case, and where the termination of benefits was 
the issue, the returned notices should have triggered 
reexamination of the file to determine whether another 
address was available'.  The Court also said that 'under 38 
C.F.R. § 3.158(b), the secretary has to prove that the 
veteran didn't have either an adequate reason or good cause 
for missing the examination'".  However, in the present case 
the notices of examination were not returned undeliverable to 
the RO as they were in Hyson.

The Board notes that Hyson stresses that the holding of the 
case should not be read in a context different from the 
peculiar facts of that case.  In Hyson, there were 
alternative addresses in the veteran's claims folder for the 
RO to locate the veteran, which the RO failed to utilize.  In 
the present case, the veteran admits that at times he was a 
homeless veteran, "wandering the streets".  He did provide 
the RO with his addresses and with respect to the examination 
scheduled for October 1983, the RO attempted was made to 
notify the veteran to attend the examination at his last 
known address.  The Court found that in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts. "If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him." 5 Vet. App. at 265.  

The Court in Caffrey v. Brown, 6 Vet. App. 377 (1994) found 
that individuals applying for benefits have a responsibility 
to cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See also 
Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  In light 
of the fact that notification of the 1983 VA examination was 
mailed to the veteran at his most recent address of record 
and given the fact that clearly he received it and did not 
report that it was mailed to the wrong address nor was it 
returned to sender, the Board concludes that timely 
notification of the examination was furnished to the veteran 
at his proper address.

The applicable provisions of 38 C.F.R. § 3.655(a) (1983) 
provided that when a veteran without adequate reason fails to 
report for VA examination, including periods of hospital 
observation requested for compensation purposes, the awards 
to the veteran and any dependents will be discontinued, 
effective the date of the last payment.  The evidence 
reflects that the veteran did not provide a good or adequate 
reason for why he failed to attend the scheduled VA 
examination.  Pursuant to the current regulation, 38 C.F.R. § 
3.655 (1998), examples of a good or adequate reason for 
failure to report for examination include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  The Board notes 
that these examples were not provided in 38 C.F.R. § 3.655 
(1983) or 38 C.F.R. § 3.655 (1987).  Nonetheless, the veteran 
has failed to provide any reason, other than allegedly not 
receiving notice, for his failure to report for the 1983 VA 
examination.  Accordingly, the provisions of 38 C.F.R. 
§ 3.655(a) were properly applied and compensation was 
appropriately discontinued from February 1984.

38 C.F.R. § 3.158(b) (1983) provided that where the veteran 
fails without adequate reason to respond to an order to 
report for VA examination within 1 year from the date of the 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  38 C.F.R. § 
3.158(a) (1983) provided that after the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence should 
commence no earlier than the date of filing the new claim.

In this case, the veteran did not provide an adequate reason 
for his failure to report to the October 1983 examination, 
and there was no attempt by the veteran to reschedule the VA 
examination or to contact the RO by letter or telephone.  The 
veteran did not allege that he was unable to attend the VA 
examinations, due to living in the U.S.V.I. and the 
examinations being conducted in Puerto Rico.  In fact, as 
noted above, the veteran was approved for travel cost 
reimbursement.  The veteran's representative argued that as a 
result of the veteran's psychiatric disorder he may have been 
unable to comprehend his responsibility to report for a VA 
examination.  In this regard, the Board notes that the 
veteran was not determined to be incompetent for the purposes 
of receipt of VA compensation and therefore neither can it 
now be argued that the veteran was incapacitated to the point 
that he was unable to the accept the responsibilities 
coincident with the continued payment of that compensation.  
Accordingly, pursuant to VA regulations in effect in January 
1984, the veteran's claim was properly determined to be 
abandoned.  38 C.F.R. § 3.158(b) (1983).

Under to the regulations in existence at the time of the 1984 
RO decision to discontinue benefits, the RO was not required 
to take any further action unless a new claim was received, 
and once the right to benefits was finally established, 
compensation based on such evidence could commence no earlier 
than the date of filing the new claim.  38 C.F.R. § 3.158(a) 
(1983).  There was no evidence of any new claim having been 
filed in 1984, 1985 or 1986, nor was any clinical evidence 
provided during that time which was sufficient for purposes 
of evaluation. 

The veteran contends that his period of hospitalization at a 
VA medical facility in April to May 1987 constituted an 
informal claim for an increased rating.  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been 
allowed, receipt of VA hospital records will be accepted as 
an informal claim for increased benefits.  The provisions of 
38 C.F.R. § 3.155 specify that upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it (the formal claim) will be considered filed as 
of the date of receipt of the informal claim.

In this case, the Board finds that the April 1987 VA 
hospitalization report which documented treatment of the 
veteran's psychiatric disorder did constitute an informal 
claim consistent with the requirements of 38 C.F.R. § 3.157.  
Accordingly, under the provisions of 38 C.F.R. § 3.155, a 
formal application should have been forwarded to the veteran 
for execution.  The evidence of record reflects that no such 
application was forwarded.  In Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992), and Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992), the Court held that "the one-year filing 
period for such applications did not begin to run" when VA 
did not forward the claimant a formal application form once 
his informal claim had been received and that, therefore, the 
date on which the informal claim was received "must be 
accepted as the date of his 'claim' or 'application' for 
purposes of determining an effective date . . . ." Servello, 
3 Vet. App. at 200.  

Inasmuch as the RO did not send the veteran a formal 
application form within a year following the submission of 
the informal claim, the applicable provisions provide that as 
to reports prepared by VA or the uniformed services, the date 
of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
Accordingly, date of receipt of the informal claim, April 9, 
1987, the first day of the veteran's VA hospitalization, will 
be accepted as the date of the resumption of a 70 percent 
evaluation.

Moreover, this finding is also consistent with the applicable 
provisions of 38 C.F.R. § 3.158(b) (1983) pertaining to 
abandoned claims, providing that after the expiration of 1 
year, further action will not be taken unless a new claim is 
received, and that should the right to benefits be finally 
established, compensation based on such evidence should 
commence no earlier than the date of filing the new claim.  A 
new claim was received in April 1987 and adjudicative action 
should have been taken but was not.  

The Board is aware of evidence which is not in the veteran's 
favor, such as his failure to report for VA examinations in 
October 1987 and January 1988.  However, for the reasons and 
bases stated above, and affording the benefit of the doubt to 
the veteran, the right to benefits at the 70 percent level 
from April 9, 1987 is established.  See 38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 3.102.  

In a statement dated in February 1995, the veteran argued 
that due to the fact that his benefits were resumed in 
November 1993 at an increased rate of 100 percent, he should 
be entitled to a rating of 70 percent from February 1984 to 
November 1993.  He cited to 38 C.F.R. § 3.655(e), which he 
contended "states that if the examination shows increased 
disability (and this one did - 100 percent), benefits will be 
authorized from the date of the examination or the date of 
receipt of increased compensation, with the former rate (70 
percent) in effect from the date of last payment (February 
1984)".

The veteran was incorrect in his reliance upon 38 C.F.R. § 
3.655(e) as a basis for resumption of his benefits.  The 
provisions of that regulation stated: "[I]n order to resume 
benefits in a claim for an increased evaluation, except as to 
abandoned claims. . . ."  .38 C.F.R. § 3.655(e) (1983) 
[emphasis added by the Board].  Since the veteran's claim was 
deemed to be abandoned as of February 1984, that regulation 
is inapplicable.  Moreover, as of 1993, 38 C.F.R. § 3.655(e) 
did not exist.  

In summary, the veteran's compensation payments were 
suspended effective February 1984 for failure to report for a 
VA examination without good cause.  As such, the veteran's 
claim was considered abandoned, and the RO was not required 
to take any further action unless a new claim was received, 
and once the right to benefits was finally established, 
compensation based on such evidence could commence no earlier 
than the date of filing the new claim.  A new claim was filed 
in April 1987.  From February 1984 to April 1987 the evidence 
was insufficient to evaluate the severity of the veteran's 
disability nor did he contact the VA to advise that he would 
report for a VA examination or even to provide a current 
address.  Inasmuch as the April 1987 hospitalization report 
represented the only attempt since the suspension of the 
veteran's benefits in 1984 to resume such benefits, it has 
been identified as the appropriate date for resumption of 
these benefits pursuant to the provisions of 38 C.F.R. 
§§ 3.155, 3.157 and 3.158.  

Conclusion

In short, the Board has determined that the resumption of a 
70 percent evaluation may be granted effective from April 9, 
1987 to November 21, 1993.  To that extent, the appeal is 
granted.  Based on the law and regulations discussed above, 
no adequate factual basis exists to permit the Board to 
conclude that resumption of his compensation benefits for 
paranoid schizophrenia for the time period from February 1984 
to April 8, 1987 is warranted and to that extent, the appeal 
is denied.  See 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.330, 
3.655; see also Hyson, quoted above. 

ORDER

The veteran's claim for resumption of a 70 percent disability 
rating for service-connected paranoid schizophrenia from 
February 1984 to April 8, 1987 is denied.

The veteran's claim for resumption of a 70 percent disability 
rating for service-connected paranoid schizophrenia from 
April 9, 1987 to November 21, 1993 is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

